         Case: 3:21-cv-00276-bbc Document #: 4 Filed: 05/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES SEXTON,

        Petitioner,
                                                  Case No. 21-cv-276-bbc
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying James

Sexton's petition for a writ of habeas corpus under 28 U.S.C. § 2241 and dismissing

this case.




        /s/                                               5/27/2021
        Peter Oppeneer, Clerk of Court                          Date
